Citation Nr: 1746012	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than November 29, 1991, for the grant of service connection for schizoaffective disorder with bipolar disorder.

2.  Whether new and material has been received to reopen a claim of entitlement to service connection for a left ankle disorder.

3.  Whether new and material has been received to reopen a claim of entitlement to service connection for a heart disorder status-post stroke.

4.  Whether new and material has been received to reopen a claim of entitlement to service connection for the residuals of a head injury.

5.  Whether new and material has been received to reopen a claim of entitlement to service connection for a seizure disorder.

6.  Whether new and material has been received to reopen a claim of entitlement to service connection for tension headaches.

7.  Whether new and material has been received to reopen a claim of entitlement to service connection for psychogenic impotence.

8.  Whether new and material has been received to reopen a claim of entitlement to service connection for insomnia.

9.  Whether new and material has been received to reopen a claim of entitlement to service connection for a duodenal ulcer.

10.  Whether new and material has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for a left ankle disorder, a heart disorder, residuals of a head injury, a seizure disorder, tension headaches, psychogenic impotence, insomnia, a duodenal ulcer, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board acknowledges that the issue of entitlement to an earlier effective date prior to November 29, 1991, for the grant of service connection for schizoaffective disorder, bipolar disorder has been perfected, but does yet appear to have been certified to the Board.  The Board's review of VACOLS notes an entry suggesting the claim had been certified on October 3, 2015.  However, the Board observes that such documentation of certification of this issue appears to be in error.  In this regard, the VBMS does indicate that a VA Form 8, Certification of Appeal, was received on October 3, 2015; however, this certification lists only the Veteran's claims for service connection and does not show that the earlier effective date had been certified.  Nevertheless, the Board's review of the claims file does not show that the AOJ is still taking action on this issue, and the Veteran and his representative have requested that the Board take action on the issue. See November 2016 statement.  As such, the Board is exercising its jurisdictional discretion and accepts jurisdiction over the issue at this time.

The Board also acknowledges that the Veteran has initiated an appeal as to the issues of entitlement to increased ratings for the residuals of a left ulna fracture and the residuals of a right ankle injury; service connection for hemorrhoids and for left arm, neck, right arm, right knee, and right leg disorders; and automobile or other conveyance and adaptive equipment or for adaptive equipment only. See June 2017 notice of disagreement.  On review, the AOJ is still taking action on these issues. See July 2017 correspondence.  As such, the Board will not take action on these issues at this time and refers them to the AOJ for appropriate action.
FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied service connection for a psychiatric disorder.  The Veteran did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error (CUE).

2.  Following the June 1988 Board decision, the Veteran first filed a request to reopen a claim for service connection for a mental condition, to include bipolar disorder, on November 29, 1991.

3.  In a June 1996 rating decision, the RO denied the Veteran's claims for service connection for a heart disorder, residuals of a head injury, a seizure disorder, tension headaches, psychogenic impotence, insomnia, a duodenal ulcer, and a back disorder.

4.  The Veteran was notified of the June 1996 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

5.  The evidence received since the June 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the claims for service connection for a heart disorder, residuals of a head injury, a seizure disorder, tension headaches, psychogenic impotence, insomnia, a duodenal ulcer, and a back disorder.

6.  In a November 2004 rating decision, the RO denied the Veteran's claim for service connection for a left ankle disorder.

7.  The Veteran was notified of the November 2004 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.

8.  The evidence received since the November 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 29, 1991, for the grant of service connection for schizoaffective disorder with bipolar disorder have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.156, 3.155, 3.157, 3.400, 20.302, 20.1103 (2016).

2.  The June 1996 rating decision, which denied service connection for a heart disorder, residuals of a head injury, a seizure disorder, tension headaches, psychogenic impotence, insomnia, a duodenal ulcer, and a back disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016). 

3.  The November 2004 rating decision, which denied service connection for a left ankle disorder, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

4.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for a heart disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for residuals of a head injury is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for a seizure disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for tension headaches is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

8.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for psychogenic impotence is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for insomnia is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

10.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for a duodenal ulcer is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

11.  The evidence received subsequent to the June 1996 rating decision is new and material, and a claim for service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

12.  The evidence received subsequent to the November 2004 rating decision is new and material, and a claim for service connection for a left ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).  This provision is not applicable to this case, as a claim for service connection for a psychiatric disorder was not received within one year of the Veteran's separation from service.  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C. 5101 (a); 38 C.F.R. § 3.151.  The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, for claims filed prior to March 24, 2015, VA is required to identify and act on informal claims for benefits. See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations. See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision. See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than November 29, 1991, for the grant of service connection for schizoaffective disorder with bipolar disorder.

The Veteran has contended that he should be compensated for his service-connected schizoaffective disorder from the date of his original compensation claim that was filed in 1980. 

In an April 1980 rating decision, the RO initially considered and denied a claim for service connection for a nervous condition.  In so doing, the RO considered the service treatment records, as well as the content of his original claim, but found that he did not have a diagnosis of a psychosis or neurosis in service and that there was no evidence to establish a nervous disorder of any type at that time. 

The Veteran and his representative were notified of the decision, but did not appeal or submit new and material evidence within the one-year period thereafter.  Although a November 1980 Supplemental Statement of the Case included the issue of entitlement to service connection for a nervous condition, the Veteran did not submit a notice of disagreement with the April 1980 rating decision.  Indeed, in a July 1981 Board decision, the Board determined that the issue was not in appellate status because the Veteran did not submit a notice of disagreement.  The Board notes that the Veteran did attempt to reopen the claim in September 1980.  However, he did not submit any new and material evidence to reopen the claim. See September 1980 rating decision, October 1980 notification letter, and November 1980 rating decision.  

In April 1984, the Veteran requested that his claim for service connection for a nervous disorder be reopened based on reported treatment by a psychiatrist during service in 1978.  In September 1984, the RO notified the Veteran that new and material evidence had not been submitted to reopen his claim.  The Veteran appealed the decision to the Board.  In a November 1986 decision, the Board denied service connection for a psychiatric disorder.  In that decision, the Board determined that no psychiatric abnormalities were shown to be present in service, and a psychosis, variously classified as bipolar disorder, mixed type, and that schizophrenia, schizoaffective type, was first confirmed many years after service.

In January 1987, the Veteran requested that his claim for service connection for a nervous disorder be reopened based on a statement from his former first sergeant.  In April 1987, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed the decision to the Board.  In a June 1988 decision, the Board found that the November 1986 Board decision that denied service connection for a psychiatric disorder was final and that no new factual basis presented warranted an allowance of service connection for a psychiatric disorder.

The Veteran did not submit a motion to vacate or a motion to reconsider the June 1988 Board decision.  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision by the Board is subject to revision on the grounds of CUE. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  However, the moving party must advance arguments that allege CUE with the requisite specificity, as well as submit a motion that is consistent with the procedural requirements of 38 C.F.R. § 20.1404. See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000). 

In this case, the Veteran and his representative have not filed a claim or motion alleging CUE in any prior rating decision or Board decision.  The Board does note that the Veteran used the phrase "clear and unmistakable error" in an August 2010 written statement.  However, he did identify any prior rating decision or Board decision that he believed contained CUE, nor did he specify an alleged error. See 38 C.F.R. § 20.1404; Andre v. Principi, 301 F.3d 11354 (Fed Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40   (1993) (holding that a valid claim of CUE requires specific allegations of CUE).   Rather, the Veteran simply used the phrase in stating that he disagreed with the denial of the earlier effective date, which was assigned in the rating decision on appeal.  Because that decision is on appeal and not final, it is not subject to a claim of CUE as a matter of law. See Link v. West, 12 Vet. App. 39, 44-45 (1998) (holding that CUE claim does not exist, as a matter of law, where there is no prior final RO decision); see also Best v. Brown, 10 Vet. App. 322, 325 (1997).  

The Board also acknowledges the Veteran's assertion in his January 2013 substantive appeal that he never received a copy of a June 1988 Board decision because he was hospitalized in a forensic unit and was incompetent to proceed.  He stated that he requested an address change in response to Board correspondence that he received in July 1987; however, the address change was not processed.  He stated that he was hospitalized for seven years and did not know that his claim was denied by the Board in June 1988.  

According to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record. 38 C.F.R. § 3.1 (q).  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307   (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).   It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  In the present case, there is no evidence, other than the Veteran's own assertion, showing or suggesting that VA did not properly fulfill its duty in mailing the June 1988 Board decision to the Veteran.  The record reflects that the letter was sent to the Veteran's address of record at that time and was not returned as undeliverable.  Indeed, after the Veteran was released from incarceration, he responded to a letter sent to him at that same address in March 1988.  That was the last submission made by the Veteran prior to the issuance of the June 1988 Board decision.  In addition, the Veteran's wife submitted a statement in November 1988 referring to the decision, which also provides evidence of receipt at that address.  Thus, there is no basis to rebut the presumption of regularity.

The Board further notes that the Veteran was represented at the time of the June 1988 decision and that a copy of the decision was also sent to the representative.  However, the representative also did not submit any motion for reconsideration, to vacate, or revise based on CUE.

To the extent that the Veteran has attributed his inaction to his hospitalization and his reported incompetency , the application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision. Id. at 95-96.

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'" Id. at 1321 (citations omitted).  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by § 5110 are not statutes of limitation.

Therefore, the controlling case law as set forth in Andrews is that equitable tolling does not apply to 38 U.S.C.A. § 5110, the provision upon which the effective date for the Veteran's psychiatric disorder is based.  A more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110. See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do. See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008) (quoting Andrews, 351 F.3d at 1138).  Thus, the doctrine of equitable tolling is not for application in this case.

In Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling. See also Bowles v. Russell, 551 U.S. 205 (2007).  

Accordingly, for the reasons discussed above, the Board finds no basis upon which to assign an effective date earlier than November 19, 1991, based on the Veteran's implied equitable tolling arguments.

Based on the foregoing, the June 1988 Board decision became final. 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100; see also 38 C.F.R. § 20.1104 (when a determination of the RO is affirmed by the Board, it is subsumed by the final appellate decision).

Following the June 1988 Board decision, the Veteran first filed a request to reopen a claim for service connection for a mental condition, to include bipolar disorder, on November 29, 1991.  In a January 2002 rating decision, the RO reopened the claim and granted service connection for schizoaffective disorder, bipolar type, effective from August 12, 1992, which was the date that the RO determined the Veteran submitted his petition to reopen the claim.  However, in an October 2008 rating decision, the RO granted an earlier effective date for the grant of service connection for schizoaffective disorder from November 29, 1991.  The RO noted that the evidence showed that the Veteran petitioned to reopen his claim on November 29, 1991, following the final Board decision in June 1988.

On review, the record does not contain any earlier communication following the June 1988 Board decision indicating an intent to file a service connection claim for an acquired psychiatric disorder.  VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Regarding the date of entitlement, the Board acknowledges the Veteran's contention that he is entitled to an earlier effective date because he experienced psychiatric symptomatology prior to November 1991.  Nevertheless, even assuming that the evidence shows that the Veteran met the requirements for service connection prior to November 1991, the effective date for an award based on a claim reopened after final adjudication cannot be earlier than the date of VA's receipt of the claim.

Based on the foregoing, the Board concludes that, following the June 1988 Board decision, a formal or informal claim for service connection for an acquired psychiatric disorder was not received prior to the claim submitted on November 29, 1991.  The Board has considered the Veteran's contentions and his recollections of symptoms over the years; however, the Board is bound by the law and regulations regarding effective dates that do not provide for an exception based on the facts of this case. See 38 U.S.C.A. §§ 503, 7104.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


New and Material

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2016).  The Veteran's claims for service connection for a heart disorder, residuals of a head injury, a seizure disorder, tension headaches, psychogenic impotence, insomnia, a duodenal ulcer, and a back disorder were considered and denied by the RO in a rating decision dated in June 1996 on the basis that the evidence of record did not establish any relationship between the claimed disorders and any disease or injury during service.  The Veteran's claim for service connection for a left ankle disorder was considered and denied by the RO in a rating decision dated in November 2004 on the basis that the evidence of record did not reveal a chronic left ankle disability.  The Veteran was notified of those decisions and of his appellate rights; however, he did not submit a notice of disagreement with either decision.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decisions.  Therefore, the rating decisions are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In the June 1996 rating decision, the RO found that the Veteran's service treatment records showed no complaint or treatment for a heart disorder, stroke, elevated blood pressure readings, a head injury, seizures, headaches, or ulcers.  The RO did note that the Veteran complained of difficulty sleeping and complaints of low back pain in March 1978 and that the Veteran reported that he had a history of trouble sleeping and recurrent back pain during a report of medical history at the time of his separation examination.  The RO also noted that the Veteran complained of difficulty maintaining an erection and decreased ejaculation during service in March 1978, September 1978, and October 1978 and that the Veteran was diagnosed with psychogenic impotency.  

Moreover, in the June 1996 rating decision, the RO found that there was no evidence of a chronic disability related to the residuals of a head injury or a diagnosis of current residuals of a head injury.  In addition, the RO found that there was no evidence to establish any relationship between the Veteran's seizures, headaches, ulcers, and service.  The RO also determined that the evidence regarding a heart disorder, psychogenic impotence, insomnia, and a low back disorder did not show a disability for which compensation could be established.

In the November 2004 rating decision, the RO noted that the Veteran was treated during service for a mild sprain of his left ankle in October 1978.  However, the RO also noted that there were no other complaints or treatment for a chronic left ankle condition during service, and the Veteran's separation examination did not include a diagnosis pertaining to a left ankle disorder.  The RO found that there was no medical evidence showing treatment for a chronic left ankle disorder from separation from service to the present time.  Therefore, the RO determined that, although there was a record of treatment in service for left ankle sprain, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service.

In August 2010, the Veteran requested that his claims for service connection for a left ankle disorder, a heart disorder, residuals of a head injury, a seizure disorder, tension headaches, psychogenic impotence, insomnia, a duodenal ulcer, and a back disorder be reopened.  

The evidence associated with the claims file subsequent to the June 1996 and November 2004 rating decisions include VA treatment records, VA examination reports, private treatment records, and various statements.  The majority of this evidence is new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the new evidence includes various VA treatment records that include complaints of the claimed disorders.  In addition, some of the evidence includes possible etiologies for the claimed disorders.  For example, in a December 2002 VA joints examination report, the examiner noted that the Veteran had low back pain secondary to injuries to his right leg.  Likewise, in a March 2014 statement, the Veteran contended that he had a stroke and heart attack that were caused by his service-connected schizoaffective disorder.  The Board notes that the Veteran is service-connected for the residuals of a right ankle injury.  

Accordingly, the Board finds that the evidence submitted since the final June 1996 and November 2004 rating decisions relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

An effective date earlier than November 29, 1991, for the grant of service connection for schizoaffective disorder with bipolar disorder is denied.

New and material evidence having been received, the claim for service connection for a left ankle disorder is reopened.

New and material evidence having been received, the claim for service connection for a heart disorder is reopened.

New and material evidence having been received, the claim for service connection for residuals of a head injury is reopened.

New and material evidence having been received, the claim for service connection for a seizure disorder is reopened.

New and material evidence having been received, the claim for service connection for tension headaches is reopened.

New and material evidence having been received, the claim for service connection for psychogenic impotence is reopened.

New and material evidence having been received, the claim for service connection for insomnia is reopened.

New and material evidence having been received, the claim for service connection for a duodenal ulcer is reopened.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.



REMAND

In various statements throughout the record, the Veteran has contended that the claimed disorders were caused or aggravated by his service-connected disabilities.  However, the VA examinations of record do not include opinions that address this theory of entitlement.  Therefore, on remand, the AOJ should afford the Veteran VA examinations to address the nature and etiology of the claimed disorders, to include whether they may have been caused or aggravated by the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA treatment records.
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any claimed disorders that may be present .  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left ankle disorder that manifested during active service or arthritis that manifested to a compensable degree within one year of separation.  He or she should also state whether it is at least as likely as not that any left ankle disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current left ankle disorder was either caused or permanently aggravated by his service-connected disabilities. 

B.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a current heart disorder, to include residuals of a stroke and heart attack, that manifested during active service.  He or she should also state whether it is at least as likely as not that any heart condition is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current heart disorder was either caused or permanently aggravated by his service-connected disabilities. 

C.  The examiner should opine as to whether it is at least as likely as not that the Veteran has current residuals of a head injury that manifested during active service.  He or she should also state whether it is at least as likely as not that any residuals of a head injury are otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current residuals of a head injury were either caused or permanently aggravated by his service-connected disabilities. 

D.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a current seizure disorder that manifested during active service.  He or she should also state whether it is at least as likely as not that any seizure disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current seizure disorder was either caused or permanently aggravated by his service-connected disabilities. 

E.  The examiner should opine as to whether it is at least as likely as not that the Veteran has current tension headaches that manifested during active service.  He or she should also state whether it is at least as likely as not that any headache disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current headache disorder was either caused or permanently aggravated by his service-connected disabilities. 

F.  The examiner should opine as to whether it is at least as likely as not that the Veteran has current psychogenic impotence that manifested during active service.  He or she should also state whether it is at least as likely as not that any impotence is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current impotence was either caused or permanently aggravated by his service-connected disabilities. 

G.  The examiner should opine as to whether it is at least as likely as not that the Veteran has current insomnia that manifested during active service.  He or she should also state whether it is at least as likely as not that any insomnia is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current insomnia was either caused or permanently aggravated by his service-connected disabilities. 

The examiner should further opine as to whether any insomnia is a disorder separate and distinct from the symptoms of the Veteran's service-connected schizoaffective disorder.

H.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a current duodenal ulcer that manifested during active service.  He or she should also state whether it is at least as likely as not that any duodenal ulcer or gastritis is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current duodenal ulcer or gastritis was either caused or permanently aggravated by his service-connected disabilities. 

I.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a current back disorder that manifested during active service or arthritis that manifested to a compensable degree within one year of separation.  He or she should also state whether it is at least as likely as not that any back disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that any current back disorder was either caused or permanently aggravated by his service-connected disabilities. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


